Title: 15th.
From: Adams, John Quincy
To: 


       Left the Hotel d’Artois, at about 5 in the morning, and was determined not to stop again before I arrived at L’Orient; for I had no Inclination to lodge in another house like those at Rennes and at Préz-en-Pail. At Josselin a small village, about half way between Rennes and L’Orient I saw a mountabank, curiously dress’d riding about in the Streets on horseback beating a drum, with a number of Peasants following him. He made a stop, in a square, and began to harangue the assembly. I was in my Carriage at the Post office, and while they were changing horses I was near enough to hear the speech of the Quack. He had the honour to inform the gentlemen and Ladies that he was the greatest man in the world at slight hand, that he had exhibited before, the kings of France, Spain and Holland, to their astonishment and admiration. He continued a considerable time in the same style, and concluded by saying, that he should this evening give the first representation of Ovid’s Metamorphoses, and as it was merely out of regard for them, and from no motive of inter­est that he meant to exhibit, his first places should be only 2 sous each. I could not help laughing heartily to see the fellow go on in that manner while all the peasants round him stood in admiration of his talents
       
        Grands yeux ouverts, bouche béante.
       
       At about 6 o’clock I arrived at Locminé; which is 6 ½ posts from L’Orient. They gave me a Postillion who was so drunk that he could hardly keep on his horse. Before he got out of the town he run one of the wheels, against the corner of an house, with so much violence, that I expected the wheel was broke: but luckily it was not. I was in continual fear of being overset and having my Carriage, if not my bones broke. I got however safe to the End of my Post: owing more to my good fortune than any thing else: for the roads were very bad. I rode all night and at 4 o’clock Monday morning arrived at L’Orient. I went to the Epée Royale, and to the Hotel d’Artois, but there was no Chamber vacant in either. The Postillion then brought me to the Hotel de la Marine, which is not a good house, but is a Palace in comparison with those I stopp’d at on the way. The roads between Rennes and this Place, are very hilly and rough, but are not I think, so bad as those, between Alençon and Rennes. The Country looks very poor; and the fields seem to produce nothing: but the Country people look neater and gayer than in any other part of France, and I saw less beggars than I have commonly met with. What it is owing to I cannot say; but this Province boasts of enjoying peculiar privileges, and of having a greater portion of liberty than any other. The Bretons say that their Parliament is the firmest and most respectable in the kingdom: how far this is true I know not, but it is certain, that the Parliament of Rennes have distinguished themselves, upon several occasions, when the others did not show the same courage.
       The Expenses of a single person from Paris to L’Orient, in a Cabriolet, the carriage that is commonly made use of in France, for travelling, are as follows.
       
     
      
      
      liv:
     
     
      Hire of a Cabriolet
      
      120.
     
     
      60 posts. 2 horses at 30 sols per post, each
      
      180.
     
     
      the 3d. horse, about 12 posts
      
      18.
     
     
      Postillions 1 livre per Post
      
      60
     
     
      Lodging on the road, and the 2 posts Royal
      
      32
     
     
      
      Total.
      410.
     
    
   
       If two persons travel together they take only three horses, and the expences being thus divided, will not amount to more than 300 livres each. The first thing a traveller should purchase, when he arrives in France, is a Post Book. They are published every six months and contain every information relative to travelling Post, necessary. They are to be found at every bookseller’s shop.
      